In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roberto, J), dated March 26, 2003, which denied her motion to approve a proposed settlement nunc pro tunc in accordance with Workers’ Compensation Law § 29 (5) as untimely.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion on the ground that it was untimely (see generally Zamfino v Furman, 1 AD3d 591 [2003]; Matter of Rifenburgh v James, 297 AD2d 901 [2002]; Matter of Bernthon v Utica Mut. Ins. Co., 279 AD2d 728 [2001]). Ritter, J.P., Smith, H. Miller and Goldstein, JJ., concur.